NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

GONZALEZ DRYWALL & FRAMING,      )
INC.,                            )
                                 )
           Appellant,            )
                                 )
v.                               )               Case No. 2D17-11
                                 )
DEPARTMENT OF FINANCIAL          )
SERVICES, DIVISION OF WORKERS' )
COMPENSATION,                    )
                                 )
           Appellee.             )
________________________________ )


Opinion filed February 2, 2018.

Appeal from the Division of Workers'
Compensation.

Donald A. Harrison, Riverview, for
Appellant.

Jonathan Martin and Gregory D. Venz,
Department of Financial Services,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.